Case 8:19-cv-00475-WFJ-SPF Document 18 Filed 03/13/19 Page 1 of 3 PageID 101
 


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALVA JOHNSON,
Individually and on behalf of all others
similarly situated,                                    Case No. 8:19-cv-475-T-02SPF

        Plaintiff,

vs.

DONALD J. TRUMP, In his Individual
Capacity and DONALD J. TRUMP
FOR PRESIDENT, INC.,

      Defendants.
____________________________________/

                       NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(c), I certify that the instant action:

_____     IS   related to pending or closed civil or criminal case(s) previously filed in this
                Court, or any other Federal or State court, or administrative agency as
                indicated below.

__x__ IS NOT         related to any pending or closed civil or criminal case filed with this Court, 
                     or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen (14) days after appearance of the party.

Dated: March 13, 2019                          VARNELL & WARWICK, P.A.

                                        By:    /s/ Janet R. Varnell
                                               Janet R. Varnell
                                               Florida Bar No.: 0071072
                                               Brian W. Warwick
                                               Florida Bar No.: 0605573
                                               P.O. Box 1870
                                               Lady Lake, FL 32158
                                               Telephone: (352) 753-8600
                                               Facsimile: (352) 504-3301
                                               jvarnell@varnellandwarwick.com
                                               bwarwick@varnellandwarwick.com
                                               kstroly@varnellandwarwick.com


 
Case 8:19-cv-00475-WFJ-SPF Document 18 Filed 03/13/19 Page 2 of 3 PageID 102
 


                                   Hassan A. Zavareei (admitted pro hac vice)
                                   Trial Counsel
                                   Katherine M. Aizpuru (admitted pro hac vice)
                                   TYCKO & ZAVAREEI LLP
                                   1828 L Street NW, Suite 1000
                                   Washington, D.C. 20036
                                   P: (202) 417-3667
                                   F: (202) 973-0950
                                   hzavareei@tzlegal.com
                                   kaizpuru@tzlegal.com

                                   Tanya S. Koshy (admitted pro hac vice)
                                   TYCKO & ZAVAREEI LLP
                                   1970 Broadway, Suite 1070
                                   Oakland, CA 94612
                                   P: (510) 250-3298
                                   F: (202) 973-0950
                                   tkoshy@tzlegal.com

                                   F. Paul Bland (admitted pro hac vice)
                                   Karla Gilbride (admitted pro hac vice)
                                   PUBLIC JUSTICE, P.C.
                                   1620 L Street NW, Suite 630
                                   Washington, DC 20036
                                   (202) 797-8600

                                   Jennifer Bennett (admitted pro hac vice)
                                   PUBLIC JUSTICE, P.C.
                                   475 14th Street, Suite 610
                                   Oakland, CA 94612
                                   (510) 622-8150

                                   Attorneys for Plaintiff




                                      2 
 
Case 8:19-cv-00475-WFJ-SPF Document 18 Filed 03/13/19 Page 3 of 3 PageID 103
 



                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on March 13, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

to all counsel of record.



                                              /s/ Janet R. Varnell
                                             Janet R. Varnell




                                                3 
 
